Citation Nr: 9930863	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-03 648	)	DATE
	)


Received from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to an increased rating for osteochondritis 
and chondromalacia of the right knee, currently evaluated as 
50 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a temporary total rating (TTR) on account 
of the need for convalescence following treatment of the 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to July 1987.

By a May 1994 rating action, the Nashville, Tennessee RO 
confirmed a previously assigned 20 percent evaluation for the 
veteran's service-connected right knee disability and denied 
a TTR based on the need for convalescence following right 
knee surgery undertaken during a period of hospitalization 
from January 31, 1994, to February 2, 1994.  An appeal was 
initiated with receipt of a notice of disagreement in 
September 1994.  A statement of the case was issued in July 
1995; a VA Form 9 was received from the veteran in August 
1995, and argument on appeal was presented by the veteran's 
representative in September 1995.

By rating decision of June 1998, the Washington, D.C. RO 
granted a 50 percent rating for osteochondritis dissecans and 
chondromalacia of the right knee, and a separate 10 percent 
rating for osteoarthritis of the right knee.  The RO also 
granted a TTR under 38 C.F.R. § 4.30 for the periods from 
January 31, 1994, to April 1, 1994, and from April 15, 1997, 
to July 31, 1997.  The veteran was notified of this rating 
action in August 1998.  In light of the grant of the 
aforementioned benefits, he was asked to indicate whether he 
wished to continue with any aspect of his appeal.  Received 
at the RO on August 26, 1998, was a statement from the 
veteran in which he indicated that the action taken in the 
June 1998 rating decision satisfied his appeal on all issues.  
In an October 1999 brief by the veteran's representative, it 
was noted that the issues on appeal had been mooted by the 
June 1998 rating decision.

The veteran's representative raised, in his October 1999 
brief, the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  It also appears that the RO is in the process of 
developing a claim of service connection for PTSD.  These 
issues are referred to the RO for further action as deemed 
appropriate.


FINDINGS OF FACT

1.  The veteran submitted a notice of disagreement with a May 
1994 denial of a rating greater than 20 percent for a right 
knee disability and a denial of a TTR based on the need for 
convalescence following treatment of the right knee 
disability.

2.  A substantive appeal of the issues addressed in May 1994 
was submitted within 60 days following issuance of a July 
1995 statement of the case.

3.  By a June 1998 rating action, increased ratings for right 
knee disability and a TTR were granted.

4.  By a statement received in August 1998, the veteran 
indicated that the June 1998 action had satisfied his appeal 
on all issues.

5.  The veteran's representative, by an October 1999 
statement, indicated that the issues developed for appeal 
before the Board had been mooted by the June 1998 rating 
decision.


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to consider a claim 
of entitlement to a rating in excess of 50 percent for 
osteochondritis and chondromalacia of the right knee.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (1999).

2.  The Board does not have jurisdiction to consider a claim 
of entitlement to a rating in excess of 10 percent for 
osteoarthritis of the right knee.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 (1999).

3.  The Board does not have jurisdiction to consider a claim 
of entitlement to a TTR based on the need for convalescence 
following treatment of the service-connected right knee 
disability.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellant may withdraw his appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204.  When an appellant does so, the withdrawal 
effectively creates a situation where there is a failure to 
allege error of fact or law.  In that situation, the Board 
does not have jurisdiction to review an appeal and a 
dismissal is appropriate.  38 U.S.C.A. § 7105(d).

As noted above, after receiving increased ratings and a TTR 
by virtue of the RO's June 1998 rating decision, the veteran 
submitted an August 1998 statement in which he indicated that 
his appeal had been satisfied as to all issues.  Thereafter, 
the veteran's representative, in an October 1999 statement, 
noted that the issues on appeal had been mooted by the June 
1998 RO rating decision.  Given the statements from both the 
appellant and his representative, and the clear message from 
reading these two documents together that the appeal should 
be discontinued, further action by the Board is not 
appropriate.  38 U.S.C.A. § 7105(d).


ORDER

The appeal is dismissed.



		
      MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



